Citation Nr: 1017243	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which continued the 50 
percent rating for PTSD.  

In January 2009, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2009, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  

The Veteran filed a notice of disagreement with the February 
2007 RO decision which denied the Veteran's claim for total 
disability based on individual unemployability.  A Statement 
of the Case was never issued for the claim for entitlement to 
a TDIU and consequently, the Veteran never filed a Form 9 for 
the TIDU issue.  Despite the procedural background in this 
case, the United States Court of Appeals for Veterans Claims 
(Court) has held that a TDIU claim is encompassed in a claim 
for increased rating or the appeal of an initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the 
Veteran's claim for an increased evaluation for PTSD includes 
a claim for TDIU, and both issues are before the Board.

The Board notes that in March 2010, after the case was 
certified on appeal, the Veteran submitted additional medical 
evidence, pertinent to all the issues on appeal, which has 
not yet been considered by the RO.  However, the Veteran has 
submitted a waiver of initial RO consideration of that 
evidence.  




FINDINGS OF FACT

1.  Effective from April 29, 2005, the Veteran's PTSD is 
productive of severe social and occupational impairment, with 
deficiencies in most areas.

2.  The evidence of record, on balance, establishes that the 
Veteran is unable to secure or follow a substantially gainful 
occupation on account of his PTSD.


CONCLUSIONS OF LAW

1.  Effective from the date of the Veteran's claim, April 29, 
2005, the criteria for a 70 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 , 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).

§ 5103 is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
the TDIU appeal, further assistance is unnecessary to aid the 
Veteran in substantiating this claim.

With regard to the claim for an increased rating for PTSD, 
the RO's June 2005 notice letter described the evidence 
necessary to file a claim for an increased rating, and met 
all the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in a March 
2006 letter, shortly after the Dingess decision was issued.  
The Board concludes that the Veteran was not prejudiced by 
the timing of this notice, as the claim for service 
connection for PTSD was substantiated in 1998 and the Veteran 
appealed the denial of his claim for an increased disability 
evaluation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Although the June 2005 notice does not contain all of the 
specific elements required by the recent Vazquez-Flores 
decision, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  The letter suggested 
both lay and medical evidence that could support the 
Veteran's claim.  The Dingess notice in 2006 provided the 
more general notice of how ratings are assigned - such as 
application of relevant diagnostic codes providing ratings 
from 0 to as much as 100 percent - and the Veteran was given 
actual notice of the specific rating criteria applied to his 
disability in both the rating decision and the statement of 
the case.  The Veteran has provided information concerning 
how his disability affects his employment and daily life.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2009).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA examinations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

Initially, the Board notes that as agreed by the parties in 
the joint motion, a complete statement of reasons and bases 
for the decision in this appeal has been provided below.

In this case, the RO granted service connection for PTSD in a 
February 1999 decision and assigned a 10 percent disability 
rating effective July 23, 1998.  In an October 2002 decision, 
the RO granted the Veteran an increased rating of 50 percent 
for his service-connected PTSD, effective July 23, 1998.  In 
April 2005, the Veteran filed a claim for an increased 
rating, contending that his PTSD symptoms had increased.  The 
Board finds that there is sufficient evidence of record to 
conclude that the currently assigned 50 percent evaluation is 
not sufficient to encompass the degree of occupational and 
social impairment indicated in this case.

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in June 2005.  The examiner 
noted the Veteran's reports of increasing financial problems 
and chronic poor sleep.  He also reported that he lived with 
his brother, but had not been involved in any dating 
relationship for approximately three or four years.  The 
Veteran also reported having a very sparse social life, 
including his membership in two social organizations (VFW and 
American Legion) where he attended perhaps three functions 
per year, and occasionally seeing an old friend.  Otherwise, 
he reported that he did not leave his house much at all.  He 
owned and operated a livery service for approximately 16 
years, which was closed due to increased overhead costs.  On 
mental status examination, the Veteran's mood and affect were 
dysphoric, and he appeared quite tired.  His communication 
skills were adequate and his speech was logical and relevant, 
but not spontaneous.  Instead, it was rather slowed.  He 
denied suicidal or homicidal ideation or any problems with 
memory.  He reported difficulty controlling anger but had not 
had any recent fights and did not have impulsivity problems.  
In the examiner's opinion, the Veteran did not have good 
judgment, which was evidenced by his financial problems and 
his decision not to be in treatment for his PTSD.  Regarding 
symptoms specific to PTSD, the Veteran still experienced 
flashbacks, avoidance of contact with other Veterans, 
diminished interest in social activities, detachment from 
others, a foreshortened future, and increased arousal.  The 
examiner assigned a global assessment of functioning (GAF) 
score of 50.  

Another VA examination was conducted in April 2006, mainly 
for the purpose of confirming the Veteran's competency.  The 
examination was consistent with the earlier one in June 2005, 
with the examiner noting that the Veteran was for the most 
part, socially isolated, having never been in a significant 
relationship and living with one brother and visiting another 
brother who lived in Florida about once a year.  The Veteran 
also reported having friends whom he played poker, fished and 
played billiards with..  The examiner also noted that the 
Veteran stated his temper was controlled and denied being 
aggressive, destructive or violent.  He also noted his 
history of arrests for harassment and assault, but indicated 
that he had not been arrested since 1996.  The Veteran denied 
visual or auditory hallucinations, but reported being 
suspicious and distrustful of others, and occasionally 
feeling paranoid.  He also denied problems with concentration 
and the examiner noted that there were no obvious deficits in 
his thinking or memory.  The Veteran also reported feeling 
hopeless.  The Veteran reported that he was frequently 
anxious but did not appear to suffer from panic attacks or 
anxiety attacks.  The examiner also noted that the Veteran 
displayed good grooming and hygiene.  The examiner assigned a 
GAF score of 51, but noted that the Veteran's symptoms were 
indicative of serious impairment of functioning, and 
concluded that the Veteran was seriously impaired in his 
overall functioning, with a history of chronic sleep 
disturbance, chronic anxiety and chronic under-employment.

Following the April 2006 VA examination, the Veteran filed a 
claim for individual unemployability stating that he was 
experiencing severe sleep deprivation and as a result, was 
unable to perform the functions of his job as a chauffeur 
because he was afraid of falling asleep at the wheel.  
Furthermore, in his October 2007 notice of disagreement, he 
stated that his PTSD symptoms kept him from being employable 
and that he was never able to work for anyone but himself 
because of emotional stress.

In a report submitted in March 2010, B.S., PhD, an 
independent medical examiner hired by the Veteran's 
representative, indicated that the Veteran has serious 
impairment in almost every area of functioning.  
Specifically, she noted that he had problems with attitude 
and impulse control, resulting in physical assaults on others 
and multiple arrests; his ability to manage stress and adapt 
to stressful circumstances was severely compromised; he was 
irritable and defensive; he had a very sparse social life, he 
was detached and isolated, and he had difficulties with 
relating to people and establishing and maintaining effective 
relationships.  The examiner also noted that the Veteran had 
poor judgment; difficulty with focus and concentration; 
experienced chronic and near-continuous depression, anger and 
anxiety; had suicidal and homicidal ideation (severe enough 
to carry a gun); experienced insomnia; and had problems with 
hostility and communicating effectively.  The examiner also 
noted that the Veteran was unemployable due to his PTSD 
symptomatology.  

In a statement received in March 2010, the Veteran claimed 
that he experiences constant depression; that he is unable to 
concentrate; that he has no social life or friends; and that 
he has suicidal ideation.

Copies of two police reports, also received in March 2010, in 
support of the Veteran's claim for an increased rating, show 
that the Veteran was disagreeable and refused to pay for 
services performed on his car.

The June 2005 and April 2006 VA examiners assigned GAF scores 
of 50 and 51, which, under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), signifies serious to 
moderate impairment in social, occupational, or school 
functioning (e.g., few to no friends, conflicts with peers or 
co-workers or unable to keep a job)  Furthermore, as noted 
above, the April 2006 examiner clarified that the GAF score 
he assigned was meant to be indicative of serious impairment 
of functioning.  In addition, the private independent medical 
examiner who evaluated the Veteran in 2010 did not provide a 
GAF score, but noted that in her opinion, the Veteran has 
serious impairment in almost all areas of functioning.

Given the severity of the Veteran's disturbances of 
motivation and mood, difficulty managing stress and adapting 
to stressful circumstances, including work, difficulty 
establishing and maintaining effective social relationships, 
impaired impulse control (difficulty controlling anger), bad 
judgment and GAF scores that indicate symptoms that are 
serious, the Board finds that his disability has been 
predominantly severe from the date of his claim and that an 
increased evaluation of 70 percent is in order.

That having been noted, the Board does not find a basis for a 
100 percent evaluation in this case.  The independent medical 
examiner has opined that the Veteran is unable to obtain and 
maintain gainful employment due to his PTSD symptoms, which 
prevent him from working for others and interacting in a 
socially acceptable manner with others.  Furthermore, the VA 
examiners noted that the Veteran had difficulty with 
maintaining his business due to his PTSD symptoms.  However, 
the independent examiner and the VA examiners also noted that 
the Veteran has lived with his brother for several years; 
that he has another brother in Florida that he sees about 
once a year and that he does have some friends with whom he 
plays poker, fish and billiards on occasion.  Therefore, the 
record shows that the Veteran is possibly unemployable due to 
his PTSD symptoms, but it does not show that he has total 
social impairment.

The Board also finds that the Veteran does not present a 
persistent danger of hurting himself or others.  Although the 
evidence of record notes that the Veteran has a history of 
arrests, twice for harassment and once for assault and that 
he has admitted to homicidal ideation and carrying a gun in 
the past; the Veteran himself has described his temper as 
controlled and reports that he has not had any arrests since 
1996.  The independent medical examiner notes that he was 
arrested in November 2009, but the evidence of record shows 
that the arrest was due to his refusal to pay for work done 
on his car.  There is no indication in the police reports 
noted above that the Veteran physically assaulted anyone 
during the incident.

Furthermore, the evidence does not show that the Veteran has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, memory loss, 
hallucinations or disorientation to time or place.  Overall, 
the vast majority of the evidence does not show that the 
Veteran is totally impaired.

Moreover, while the Board acknowledges a high degree of 
social impairment in this case, there have been no specific 
examination findings or other evidence of record 
demonstrating total social impairment.  In this regard, the 
Board notes that while the independent medical examiner found 
that the Veteran has serious impairment in almost every area 
of functioning, she still concluded that the Veteran is 
entitled to only a 70 percent evaluation.  The criteria under 
Diagnostic Code 9411 specify that total occupational and 
social impairment must be shown for a 100 percent evaluation.  
Absent such a showing, the evidence does not support a 100 
percent evaluation under this criteria.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates psychiatric disabilities.  
This Diagnostic Code essentially takes into account the 
occupational and social impairment due to PTSD.  As such, the 
schedule is adequate to evaluate the disability, and referral 
for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether an exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Despite this, there 
has been no evidence of frequent hospitalizations due to his 
PTSD, and the Veteran's claim for TDIU is granted below.

Overall, the evidence supports a 70 percent evaluation, but 
not more, from April 29, 2005, the date of the Veteran's 
claim for an increased rating, for the Veteran's PTSD.  To 
that extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.   38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional cases, an extra- 
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran's sole service-connected disability 
is PTSD, now evaluated as 70 percent disabling.  This 
evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a), and the question thus becomes whether this 
disability precludes substantially gainful employment.

In this regard, the Board has considered the Veteran's 
educational and employment background. In his April 2008 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), the Veteran reported 
last working for himself as the proprietor of a chauffer, 
livery service in 2000 and having completed one year of 
college.  He indicated that he became too disabled to work in 
2000.  The Board notes that this period of unemployability 
covers the entire pendency of the current appeal.

As indicated above, there is evidence of record, notably the 
June 2005 and April 2006 VA examination report, that suggests 
that the Veteran's PTSD was not the cause of the Veteran's 
business failing and his subsequent unemployment.  The Board, 
however, is bound to consider the entire record in this case.  
Notably, the independent medical examiner, in her report 
submitted in March 2010, opined that the Veteran is unable to 
sustain work relationships and is totally unemployable due to 
his PTSD symptomatology.  She also indicated that the Veteran 
has been this way since the close of his chauffer business 
several years ago.  The Board is also cognizant that the 
Veteran has reported anxiety, irritability, social isolation 
and difficulty controlling anger, which he claimed make it 
difficult for him to work for or with others.  He even 
reported on VA examination in June 2005 that when he was 
still operating his business, he conducted most of the 
business over the phone because he could not deal with the 
customers in person.  

Overall, the Board finds that the evidence supporting the 
Veteran's TDIU claim is in relative equipoise with that 
suggesting that his service-connected PTSD would preclude 
substantially gainful employment.  Under 38 U.S.C.A. § 
5107(b), in such cases all doubt is to be resolved in the 
Veteran's favor. Accordingly, by application of 38 U.S.C.A. § 
5107(b), the Board finds that the evidence of record supports 
the Veteran's claim of entitlement to TDIU. This benefit is 
thus granted in full.


ORDER

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


